DETAILED ACTION

Drawings
The drawings were received on 26 November 2019.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 18 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,562,277 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1, 4, 5, and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a resin film for laminated glass having a resin layer comprising a polyvinyl acetal resin with a contact surface having an Rz roughness of 25 to 90 m in direct contact with glass.  The contact surface has maximum static friction coefficients of: 0.85 to 1.60 at 20 oC, 1.05 to 1.80 at 40 oC, and 1.20 to 2.10 at 45 oC.  The polyvinyl acetal resin further has an OH content of 36 to 54 mole% and a compressive elastic deformation index satisfying Equation 1 as recited in independent claims 1 and 10.
	Nakayama et al. represent the closest prior art.  Upon reconsideration in view of the amendments and arguments presented by the applicant, the examiner agrees that Nakayama et al. neither teach nor fairly suggest the invention as claimed.  Nakayama et al. teach that the oC, 40 oC, and 45 oC within the respective ranges recited in independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787